Askren, J., while a judge of the superior court, presided at the trial of this case below and entered the judgment appealed from. He therefore has taken no part here. The remaining judges are divided in their opinions and there is no majority, either for affirmance or reversal.
Therefore, there being no majority for the reversal of the judgment of the trial court, it necessarily stands affirmed, and the order of this court is that the judgment appealed from be, and it is hereby, affirmed. *Page 314